Citation Nr: 0109504	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
claimed as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for joint pain claimed 
as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for mood swings claimed 
as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for insomnia claimed as 
a chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for fatigue claimed as 
a chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for memory loss claimed 
as a chronic disability from an undiagnosed illness.

7.  Entitlement to service connection for dizziness claimed 
as a chronic disability from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1960 and from September 1990 to May 1991.

This appeal arises from a September 1998 rating decision that 
denied service connection for shortness of breath, joint 
pain, mood swings, insomnia, fatigue, memory loss and 
dizziness, all claimed as chronic disabilities resulting from 
an undiagnosed illness.  

The veteran provided testimony at a videoconference hearing 
before a Member of the Board of Veterans' Appeals (Board) in 
June 2000.  A transcript of the hearing of record.  He 
submitted additional evidence during the hearing and waived 
his right to have it initially considered by the RO.  See 
38 C.F.R. § 20.1304(c) (2000).

The Board notes that the Board Member who conducted the June 
2000 videoconference hearing is no longer employed at the 
Board.  The veteran was notified of this fact and was advised 
that he had the right to another hearing by a Member of the 
Board.  The veteran indicated, by a letter dated in February 
2001, that he did not want an additional hearing and that the 
Board could proceed with a decision on his claims.


REMAND

The veteran and his representative contend that service 
connection is warranted for shortness of breath, joint pain, 
mood swings, insomnia, fatigue, memory loss, and dizziness 
which are related to the veteran's period of active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

The Board notes that claims for service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) related to exposure to 
environmental agents while in the Persian Gulf are subject to 
the adjudicative procedures set forth in M21-1, Part III, 
para. 5.17 (April 30, 1999). In essence, the RO, upon receipt 
of a veteran's claim, is to undertake all required 
development action, including requesting a thorough VA 
general medical examination and specialist examinations as 
appropriate. With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998. In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them). The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis. In 
that case, further specialist examinations are required to 
address these findings. The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998. The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010). These new guidelines are 
essentially the same as the old guidelines and do not 
represent any substantive change.

During the June 2000 video-conference hearing, the veteran 
testified that he received immunizations in Rota, Spain, 
prior to his service in Desert Storm and that he believed 
that the shots that he received have caused most of his 
problems.  He indicated that he discussed these vaccinations 
and shots with a physician at the VA Primary Care Center in 
Myrtle Beach.  He reported that the physician stated that his 
conditions could very well be the result of the shots.  The 
Board finds that such records, to include any physician's 
statements or opinions, should be obtained and associated 
with the claims folder prior to further adjudication of the 
veteran's claims.

The veteran also testified at the hearing that he has been 
receiving Social Security disability payments since September 
1998.  A review of the claims folder reveals that a July 1997 
disability examination report is contained in the folder, 
however, the award letter and any other underlying medical 
reports are not available.  

With respect to the veteran's claims for mood swings, and 
dizziness, the Board notes that the veteran has not been 
afforded an examination that sufficiently addresses the 
extent and nature of his complaints regarding such symptoms.  
The Board finds that an additional examination that addresses 
these conditions should be accomplished prior to further 
adjudication.

With respect to the veteran's claims pertaining to shortness 
of breath, joint pain, insomnia, and fatigue, and memory 
loss, the Board notes that the claims folder was not 
available to the examiner prior to either the March 1998 VA 
general medical examination and the March 1998 psychiatric 
examination.  Thus, the Board finds that further examination 
should be accomplished prior to further adjudication.

In sum, further evaluation of these claimed disabilities, to 
ensure compliance with undiagnosed illness examination 
directives, would be helpful in resolving all the issues on 
appeal. Accordingly, the Board finds that additional VA 
examinations should be accomplished. The new VA 
examination(s) of the veteran must be conducted in accordance 
with the guidelines of the Under Secretary for Health's 
Information Letter, dated April 28, 1998 (IL 10-98-010). The 
RO is advised to make certain that the examinations conform 
precisely to the guidelines before readjudicating the issues.

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Prior to having the veteran undergo VA examination, the RO 
should obtain and associate with the claims file all 
outstanding pertinent medical records, particularly to 
include any medical records from the VA Medical Centers 
(VAMC) in Fayetteville, Durham, and Charleston, South 
Carolina where the veteran has received treatment.  In 
particular, the RO should also obtain any records of 
treatment from the VA Primary Care Center in Myrtle Beach.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran.  This must specifically include 
all outstanding records from the 
Fayetteville, Durham, and Charleston, 
South Carolina VAMC's.  The RO should 
also obtain all records of treatment from 
the VA Primary Care Center in Myrtle 
Beach.  The RO should also assist the 
veteran in obtaining all other pertinent 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

2.  The RO should contact the Social 
Security Administration and obtain a copy 
of all medical records underlying the 
reported award of Social Security 
disability benefits to the veteran, and 
associate them with the claims file.  

3.  The RO should also contact the 
veteran and notify him that he may submit 
signed statements from persons having 
personal knowledge of his disabilities 
that include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew him 
during the Persian Gulf War or after 
separation from military service will be 
considered.  Each person's name and 
complete address must clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.

4.  After associating with the claims 
file all available records and other 
documents received pursuant to the 
development requested above, the veteran 
should be scheduled to undergo a VA 
examination conforming to the guidelines 
for conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98- 010).  The entire claims 
folder, including a complete copy of this 
REMAND, must be made available to the 
examiner.

a. The examiner should thoroughly review 
the claims file prior to the examination.

b. The examiner should note and detail 
all reported shortness of breath, joint 
pain, mood swings, insomnia, fatigue, 
memory loss, and dizziness. The examiner 
should conduct a comprehensive general 
medical examination, and provide details 
about the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c. The examiner should list all diagnosed 
conditions and state which symptoms are 
associated with each condition. If all 
symptoms are associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes are 
not needed.

d. However, if there are shortness of 
breath, joint pain, mood swings, 
insomnia, fatigue, memory loss, and 
dizziness that have not been determined 
to be associated with a known clinical 
diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e. In such instances, the examiner should 
provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for all conclusions 
reached and opinions expressed, should be 
set forth in (a) typewritten report(s).

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims for 
service connection for shortness of 
breath, joint pain, mood swings, 
insomnia, fatigue, memory loss, and 
dizziness, on the basis of all pertinent 
medical evidence of record and legal 
authority, to specifically include that 
cited to herein. The RO should provide 
clear reasons and bases for its 
determinations, addressing all concerns 
noted in this REMAND.

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  Following completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal on 
the basis of all pertinent medical 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO should provide clear 
reasons and bases for its determinations, 
addressing all concerns noted in this 
REMAND.  

9. If any claim on appeal remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded the applicable time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




